UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53




           United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                             Submitted June 29, 2005*
                               Decided July 8, 2005

                                        Before

                   Hon. FRANK H. EASTERBROOK, Circuit Judge

                   Hon. KENNETH F. RIPPLE, Circuit Judge

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 04-3864

NONA FARRAR,                                     Appeal from the United States
    Plaintiff-Appellant,                         District Court for the Northern
                                                 District of Illinois, Eastern Division
      v.
                                                 No. 04 C 3371
MUHAMMAD ELDIBANY, et al.,
    Defendants-Appellees.                        James B. Moran,
                                                 Judge.

                                      ORDER

       Nona Farrar sued a number of parties including her landlord, her building’s
management company, the City of Chicago and several unidentified building
inspectors for their role in her apartment building’s loss of heat and hot water for
three or four days while the building’s boiler was replaced. In her eleven-count
complaint, Farrar claims that the defendants violated her constitutional rights by
leaving her without heat and hot water and later threatening her with eviction
should she decide to withhold rent. Farrar also claims that her landlord and

      *
           After examining the briefs and record, we conclude that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See Fed.
R. App. P. 34(a)(2).
No. 04-3864                                                                   Page 2

management agency retaliated against her in violation of the Fair Housing Act, 42
U.S.C. §§ 3601-31, by increasing her rent and attempting to collect a $700 debt
after she complained about the conditions in the building.

       In a thorough decision that analyzes each of Farrar’s claims, the district
court dismissed the complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).
The court first rejected Farrar’s constitutional claims, noting that the Constitution
does not guarantee access to heat and hot water in a building owned and operated
by private parties. The court then dismissed Farrar’s claim under the Fair Housing
Act, reasoning that the Act is limited in scope to discrimination related to the
acquisition, not the maintenance, of housing, and that Farrar’s complaint
establishes that every tenant in her building was equally affected by the boiler
replacement. After dismissing the federal claims, the district court declined to
exercise supplemental jurisdiction over Farrar’s state-law claims.

       The district court was correct. Farrar has no constitutional right to
continuous heat and hot water in her privately owned and managed apartment.
See Lindsey v. Normet, 405 U.S. 56, 74 (1972) (“[T]he Constitution does not provide
judicial remedies for every social and economic ill. We are unable to perceive in
that document any constitutional guarantee of access to dwellings of a particular
quality . . . . Absent constitutional mandate, the assurance of adequate housing
and the definition of landlord-tenant relationships are legislative, not judicial,
functions.”). Thus, even accepting as true Farrar’s allegation of a conspiracy
between her landlord and the building inspectors, no federal right is implicated.
See, e.g., Hill v. Shobe, 93 F.3d 418, 422 (7th Cir. 1996) (“[T]here is no
constitutional violation in conspiring to cover up an action which does not itself
violate the constitution.”).

       Farrar’s claim under the Fair Housing Act similarly lacks merit. Even
assuming that interference with an individual’s enjoyment of a dwelling may
support a claim under section 3617 of the Act, see Halprin v. Single Family Homes
of Dearborn Park Ass’n, 388 F.3d 327, 330 (7th Cir. 2004) (citing 24 C.F.R.
§ 100.400(c)(2)), the interference must constitute more than a simple landlord-
tenant dispute; it must constitute a “pattern of harassment, invidiously motivated.”
Id. Farrar’s only allegation to support her claim is that she is African-American
while the owner of her building is “non-Black” and the representative of her
building’s management company is white. The mere fact that Farrar has a dispute
over rent or services with the “non-Black” owner and manager of her building does
not establish a claim under the Fair Housing Act. Id.; see also Maki v. Laakko, 88
F.3d 361, 364-65 (6th Cir. 1996) (holding that increase in rent combined with
friction between tenant and landlord does not establish claim under Fair Housing
Act). As this appeal is frivolous, the decision of the district court is AFFIRMED.
No. 04-3864                                                                    Page 3

        Furthermore, a review of Farrar’s litigation history reveals that this is not
her first frivolous appeal. Farrar has filed at least eight other lawsuits in the
Northern District of Illinois as well as three appeals and three petitions for writ of
mandamus. Farrar v. City of Chicago, No. 82 C 6771 (N.D. Ill. Nov. 17, 1997);
Farrar v. Nat’l R.R. Passenger Corp., No. 96 C 8062 (N.D. Ill. Mar. 15, 1999);
Farrar v. Glantz, No. 00 C 275 (N.D. Ill. May 16, 2000); Farrar v. Nelson, No. 00 C
1675 (N.D. Ill. June 18, 2000), aff’d, 61 Fed. Appx. 967 (7th Cir. 2003); Farrar v.
Davis, No. 97 C 6433 (N.D. Ill. Aug. 3, 2000); Farrar v. City of Chicago, Nos. 02-
1454 & 02-1484 (7th Cir. Mar. 11, 2002); Farrar v. Castillo, No. 03-1760 (7th Cir.
Apr. 4, 2003); Farrar v. City of Chicago, No. 02 C 2914 (N.D. Ill. Apr. 14, 2003),
aff’d, 83 Fed. Appx. 840 (7th Cir. 2003); Farrar v. Bracamondes, No. 03 C 5530
(N.D. Ill. Aug. 11, 2004); Farrar v. Grochowiak, No. 03 C 6193 (N.D. Ill. May 4,
2005). Most of these lawsuits have been filed against the City of Chicago, including
the lawsuits that gave rise to Farrar’s first two appeals to this court. In those
actions, Farrar claimed that city officials conspired to retaliate for her previous
lawsuits by using police and firefighters to spy on her constantly. Farrar alleged
that the defendants used sirens and lights on city emergency vehicles to let her
know she was being watched. Federal Rule of Appellate Procedure 38 authorizes
sanctions against an appellant who files a frivolous appeal. Accordingly, Farrar is
cautioned against filing future frivolous lawsuits or appeals, as they may result in
an award of just damages, including a filing bar. See Support Systems Int’l v.
Mack, 45 F.3d 185 (7th Cir. 1995) (per curiam).